Case 1:21-cr-00287-TNM Document 20 Filed 04/07/21 Page 1of4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
v. : MAGISTRATE NO. 21-MJ-046-01, 02
KEVIN SEEFRIED, and . : VIOLATIONS:
HUNTER SEEFRIED, > =: 18 U.S.C. §§ 1512(c)(2), 2
: (Obstruction of an Official Proceeding)
Defendants. 3 18 U.S.C. § 1752(a)(1)
: (Entering and Remaining in a Restricted
Building or Grounds)
18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a

: Restricted Building or Grounds)

: 40 U.S.C. § 5104(e)(2)(D)

: (Disorderly Conduct in a Capitol Building)
40 U.S.C. § 5104(e)(2)(G)
(Parading, Demonstrating, or Picketing in
a Capitol Building )
18 U.S.C. § 1752(a)(4)
(Entering and Remaining in a Restricted
Building or Grounds with Physical
Violence Against Property)
18 U.S.C. § 1361
(Destruction of Government Property)
40 U.S.C. § 5104(e)(2)(F)
(Act of Physical Violence in the Capitol
Grounds or Building)

INDICTMENT
The Grand Jury charges that:
COUNT ONE
On or about January 6, 2021, within the District of Columbia and elsewhere, defendants,
KEVIN SEEFRIED and HUNTER SEEFRIED, attempted to, and did, corruptly obstruct,

influence, and impede an official proceeding, that is, a proceeding before Congress, by entering
Case 1:21-cr-00287-TNM Document 20 Filed 04/07/21 Page 2 of 4

and remaining in the United States Capitol without authority and engaging in disorderly and
disruptive conduct and destroying federal property.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)

COUNT TWO
On or about January 6, 2021, within the District of Columbia, defendants, KEVIN
SEEFRIED and HUNTER SEEFRIED, did unlawfully and knowingly enter and remain in a
restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area
within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting, without lawful authority to do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT THREE
On or about January 6, 2021, within the District of Columbia, defendants, KEVIN
SEEFRIED and HUNTER SEEFRIED, did knowingly, and with intent to impede and disrupt
the orderly conduct of Government business and official functions, engage in disorderly and
disruptive conduct in and within such proximity within the United States Capitol and its grounds,
where the Vice President and Vice President-elect were temporarily visiting, without lawful
authority to do so.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, defendants, KEVIN

SEEFRIED and HUNTER SEEFRIED willfully and knowingly engaged in disorderly and

disruptive conduct in any of the Capitol Buildings with the intent to impede, disrupt, and disturb
Case 1:21-cr-00287-TNM Document 20 Filed 04/07/21 Page 3 of 4

the orderly conduct ofa session of Congress and either House of Congress, and the orderly conduct
in that building of a hearing before or any deliberation of, a committee of Congress or either House
of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))

COUNT FIVE
On or about January 6, 2021, within the District of Columbia, defendants, KEVIN
SEEFRIED and HUNTER SEEFRIED, willfully and knowingly paraded, demonstrated, and
picketed in any United States Capitol Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G)

COUNT SIX

On or about January 6, 2021, within the District of Columbia, the defendant, HUNTER
SEEFRIED, did knowingly, and with intent to impede and disrupt the orderly conduct of
Government business and official functions, engage in an act of physical violence against property,
a window affixed to the United States Capitol Building, a restricted building and grounds, that is,
any posted, cordoned-off, and otherwise restricted area within the United States Capitol and its
grounds, where the Vice President and Vice President-elect were temporarily visiting, when and
so that such conduct did in fact impede and disrupt the orderly conduct of Government business
and official functions.

(Entering and Remaining in a Restricted Building or Grounds with Physical Violence
Against Property, in violation of Title 18, United States Code, Section 1752(a)(4))

COUNT SEVEN
On or about January 6, 2021, within the District of Columbia, the defendant, HUNTER

SEEFRIED, did willfully injure and commit a depredation against property of the United States,
Case 1:21-cr-00287-TNM Document 20 Filed 04/07/21 Page 4 of 4

and of any department or agency thereof, and any property which has been and is being
manufactured and constructed for the United States, and any department or agency thereof, that is
a window, causing damage in an amount more than one thousand dollars ($1,000.00).

(Destruction of Government Property, in violation of Title 18, United States Code,
Section 1361)

COUNT EIGHT
On or about January 6, 2021, within the District of Columbia, the defendant, HUNTER
SEEFRIED, willfully and knowingly engaged in an act of physical violence within the United
States Capitol Grounds and any of the Capitol Buildings.

(Act of Physical Violence in the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(F))

A TRUE BILL:

FOREPERSON.

ng Dihilps ne

Attorney of the United States in
and for the District of Columbia.
